Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Bach on 5/11/2021.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) [[Hinge]] A hinge (10) comprising a pivotable hinge part (12), a fixed hinge part (14) and a biasable spring element (18) which is a flat spiral spring wound to form an Archimedean spiral, wherein the pivotable hinge part (12) is mounted via a bearing (16) on the fixed hinge (14) so as to be pivotable about a pivot axis (S), and wherein the biasable spring element (18) is arranged on the bearing (16) and [[can]] is configured to be tensioned by  having a toothed portion, characterized in that the fixed hinge part (14) forms a housing (40) which accommodates the bearing (16), the spring element (18), and the torque adjustment unit (28) that [[can]] is configured to be adjusted by  located on the fixed hinge part (14) and meshing with the toothed portion of the adjustable torque adjustment unit, and a damping element (34). 
2. (Currently Amended) [[Hinge]] The hinge (10) according to claim 1, characterized in that the flat spiral spring (18) and the pivot axis (S) are arranged coaxially. 
3. (Currently Amended) [[Hinge]] The hinge (10) according to claim 1, characterized in that the flat spiral spring (18) has [[its]] a radially outer end (26) connected to the pivotable hinge part (12). 
4. (Currently Amended) [[Hinge]] The hinge (10) according to claim 1, characterized in that [[the]] a portion of the pivotable hinge part (12) arranged on the bearing (16) is 
5. (Currently Amended) [[Hinge]] The hinge (10) according to claim 1, characterized in that [[the]] a radially inner end (24) of the flat spiral spring (18) is operatively connected to the adjustable torque adjustment unit (28). 
6. (Currently Amended) [[Hinge]] The hinge (10) according to claim 1, characterized in that the fixed hinge part (14) has an adjustable stop (36) for the pivotable hinge part (12). 
7. (Cancelled) 
The hinge (10) according to claim 2, characterized in that the flat spiral spring (18) has [[its]] a radially outer end (26) connected to the pivotable hinge part (12). 
9. (Currently Amended) [[Hinge]] The hinge (10) according to claim 2, characterized in that [[the]] a portion of the pivotable hinge part (12) arranged on the bearing (16) is 
10. (Currently Amended) [[Hinge]] The hinge (10) according to claim 3, characterized in that [[the]] a portion of the pivotable hinge part (12) arranged on the bearing (16) is 
11. (Currently Amended) [[Hinge]] The hinge (10) according to claim 2, characterized in that [[the]] a radially inner end (24) of the flat spiral spring (18) is operatively connected to the adjustable torque adjustment unit (28). 
12. (Currently Amended) [[Hinge]] The hinge (10) according to claim 3, characterized in that [[the]] a radially inner end (24) of the flat spiral spring (18) is operatively connected to the adjustable torque adjustment unit (28). 
13. (Currently Amended) [[Hinge]] The hinge (10) according to claim 4, characterized in that [[the]] a radially inner end (24) of the flat spiral spring (18) is operatively connected to the adjustable torque adjustment unit (28). 
The hinge (10) according to claim [[2]] 9, characterized in that the fixed hinge part (14) has an adjustable stop (36) for the pivotable hinge part (12). 
15. (Currently Amended) [[Hinge]] The hinge (10) according to claim [[3]] 10, characterized in that the fixed hinge part (14) has an adjustable stop (36) for the pivotable hinge part (12). 
16. (Currently Amended) [[Hinge]] The hinge (10) according to claim 4, characterized in that the fixed hinge part (14) has an adjustable stop (36) for the pivotable hinge part (12). 
17. (Currently Amended) [[Hinge]] The hinge (10) according to claim 5, characterized in that the fixed hinge part (14) has an adjustable stop (36) for the pivotable hinge part (12). 
18. (Currently Amended) [[Hinge]] The hinge (10) according to claim 14, characterized in that further arranged within the housing (40) is the plain bearing (23), as well as the adjustable stop in the housing (40). 
19. (Currently Amended) [[Hinge]] The hinge (10) according to claim 15, characterized in that further arranged within the housing (40) is the plain bearing (23), as well as the adjustable stop in the housing (40). 
The hinge (10) according to claim 16, characterized in that further arranged within the housing (40) is the plain bearing (23), as well as the adjustable stop in the housing (40).
21. (Cancelled)
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: US 8,997,313 is the closest prior art which teaches a similar hinge having spiral spring and an adjustment screw. Claim 1 has been amended to require an adjustable torque adjustment unit having a toothed portion, characterized in that the fixed hinge part forms a housing which accommodates the bearing, that is configured to be adjusted by an adjusting screw located on the fixed hinge part and meshing with the toothed portion of the adjustable torque adjustment unit. These limitations, in combination with all the other limitations of independent claim 1 as amended, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey O'Brien/Primary Examiner, Art Unit 3677